Exhibit Amendment No. 2008-1 to the Central Pacific Financial Corporation Long-Term Executive Incentive Plan THIS AMENDMENT (the “Amendment”) is made by Central Pacific Financial Corporation (the “Company”) to be effective as of December 31, 2008. WHEREAS, the Company maintains the Long-Term Executive Incentive Plan (the “Plan”) for the benefit of certain participants (“Participants”); WHEREAS, the Company desires to amend certain provisions of the Plan in order to comply with Section 409A of the
